Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(a) “The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.”.  Although the drawings submitted 02/11/2021 are not color, they lack the reproducible quality sought by the spirit of 37 CFR 1.84.  Figures 2-3 objected to because the line quality of figures, numerals and lead lines are faint and lend themselves to poor reproductive quality.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (JPS55146636).
Regarding claim 1, Mitsubishi teaches a rotational over travel protection device, comprising: a housing 8; 5a rotatable shaft 10 connected to the housing, the rotatable shaft and the housing being operable to rotate relative to one another; a triggering device (17, 19) supported in the housing and rotatable with the rotatable shaft through at least some rotational degrees of the rotatable shaft; a first rotational limit switch 1a disposed in the housing and operable to be 10activated by the triggering device to arrest rotation of the rotatable shaft upon relative rotation of the rotatable shaft and the housing in a first rotation direction (counterclockwise direction) greater than 180 degrees from a zero position (the trigger will rotate greater than 180 degrees to activate the switch 2a as shown in figure 3); and a second rotational limit switch 1b disposed in the housing and operable to be activated by the triggering device to arrest rotation of the rotatable shaft 15upon relative rotation of the rotatable shaft and the housing in a second rotation direction (clockwise direction) greater than 180 degrees from the zero position, the second rotation direction being opposite the first rotation direction (after the first switch 1a is activated by the trigger, the trigger will rotate back to activate the second switch 1b, and its rotation is greater than 180 degrees).
Regarding claim 10, Mitsubishi teaches a rotational over travel protection device comprising: a housing 8; 20a rotatable shaft 10 connected to the housing, the rotatable shaft and the housing being operable to rotate relative to one another; a triggering device (17, 19) that is interfaced to the rotatable shaft and is configured to rotate in a rotational plane; a first rotational limit switch 1a disposed in the housing, the first rotational limit 25switch being disposed coplanar with the rotational plane of the triggering device; and 192865-20-13687-US-NP a second rotational limit switch 1b disposed in the housing, the second rotational limit switch being disposed coplanar with the rotational plane of the triggering device; wherein the triggering device activates the first rotational limit switch to 5arrest rotation of the rotatable shaft upon a rotation of the rotatable shaft greater than 180 degrees in a first rotation direction (counterclockwise direction) from a zero position relative to the housing (the trigger will rotate greater than 180 degrees to activate the switch 2a as shown in figure 3), and wherein the triggering device activates the second rotational limit switch to arrest rotation of the rotatable shaft upon a rotation of the rotatable shaft 10greater than 180 degrees in a second rotation direction (clockwise direction) from the zero position relative to the housing, the second rotation direction being opposite the first rotation direction (after the first switch 1a is activated by the trigger, the trigger will rotate back to activate the second switch 1b, and its rotation is greater than 180 degrees).  
Regarding claim 2, Mitsubishi teaches the rotational over travel protection device wherein the first and second rotational limit switches (1a, 1b) and the triggering device (17, 18) are supported 20in a common plane (Fig. 3).  
Regarding claim 3, Mitsubishi teaches the rotational over travel protection device wherein the triggering device comprises a pawl 20 operable to engage with a protrusion (the protrusion formed on the disk 17) disposed on the rotatable shaft (Fig. 3).  
Regarding claims 4 and 12, Mitsubishi teaches the rotational over travel protection device wherein the 25protrusion engages the pawl 20 after the shaft rotates substantially 180 degrees from the zero position in both the first rotation direction and the second rotation direction (Fig. 3).  
Regarding claims 7 and 15, Mitsubishi teaches the rotational over travel protection device wherein the triggering device (17, 19) comprises a cam surface 19a and the first and second rotational limit switches (1a, 1b) each comprise a cam follower (22a-22b), and the triggering device is 10configured to activate the first and second rotational limit switches upon the cam surface engaging the cam follower (Fig. 3).  
Regarding claim 11, Mitsubishi teaches the rotational over travel protection device wherein the triggering device comprises a pawl 20 operable to engage with a protrusion 15disposed on the rotatable shaft (the protrusion formed on the disk 17), wherein upon engagement of the protrusion of the shaft with the pawl of the triggering device, the triggering device rotates with the shaft (Fig. 3).  
Regarding claim 18, Mitsubishi teaches a method for providing rotational over travel protection for an object, the method comprising: rotating a shaft  10 relative to a housing 8 in a first direction at least 180 degrees 15from a zero position; rotating a triggering device (17, 19) to activate a first rotational limit switch 1a to arrest further rotation of the shaft relative to the housing in the first direction at a predetermined rotational position; rotating the shaft relative to the housing in a second direction at least 180 20degrees from the zero position; and rotating the triggering device to activate a second rotational limit switch 1b to arrest further rotation of the shaft relative to the housing in the second direction at a predetermined rotational position, wherein the triggering device, the first rotational limit switch, and the second rotational limit 25switch are supported in a common plane (Fig. 3).  
Regarding claim 19, Mitsubishi teaches the method wherein the first and second rotational limit switches (1a-1b) are activated by a cam follower (22a-22b) on the first and second 212865-20-13687-US-NP rotational limit switches interfacing with a cam surface 19a of the triggering device (Fig. 3).   


Claims 1, 8-10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN110211822).
Regarding claim 1, Chen teaches a rotational over travel protection device, comprising: a housing (not shown, but the switch device has a housing that houses the internal components); a rotatable shaft 8 connected to the housing, the rotatable shaft and the housing being operable to rotate relative to one another; a triggering device 9 supported in the housing and rotatable with the rotatable shaft through at least some rotational degrees of the rotatable shaft; a first rotational limit switch 5 disposed in the housing and operable to be activated by the triggering device to arrest rotation of the rotatable shaft upon relative rotation of the rotatable shaft and the housing in a first rotation direction (clockwise direction) greater than 180 degrees from a zero position (the trigger will be rotated more than 180 degrees to activate the first switch 5 as shown in figure 1); and a second rotational limit switch 4 disposed in the housing and operable to be activated by the triggering device to arrest rotation of the rotatable shaft upon relative rotation of the rotatable shaft and the housing in a second rotation direction (counterclockwise direction) greater than 180 degrees from the zero position, the second rotation direction being opposite the first rotation direction (after the first switch 5 is activated by the trigger device, the trigger will be rotated back to activate the second switch 4, and its rotation is greater than 180 degrees, see Fig. 3).
Regarding claim 10, Chen teaches a rotational over travel protection device comprising: a housing (not shown, but the switch device has a housing that houses the internal components); 20a rotatable shaft 8 connected to the housing, the rotatable shaft and the housing being operable to rotate relative to one another; a triggering device 9 that is interfaced to the rotatable shaft and is configured to rotate in a rotational plane; a first rotational limit switch 5 disposed in the housing, the first rotational limit 25switch being disposed coplanar with the rotational plane of the triggering device; and 192865-20-13687-US-NP a second rotational limit switch 4 disposed in the housing, the second rotational limit switch being disposed coplanar with the rotational plane of the triggering device; wherein the triggering device activates the first rotational limit switch to 5arrest rotation of the rotatable shaft upon a rotation of the rotatable shaft greater than 180 degrees in a first rotation direction (clockwise direction) from a zero position relative to the housing (the trigger will be rotated more than 180 degrees to activate the first switch 5 as shown in figure 1), and wherein the triggering device activates the second rotational limit switch to arrest rotation of the rotatable shaft upon a rotation of the rotatable shaft 10greater than 180 degrees in a second rotation direction (counterclockwise direction) from the zero position relative to the housing, the second rotation direction being opposite the first rotation direction (after the first switch 5 is activated by the trigger device, the trigger will be rotated back to activate the second switch 4, and its rotation is greater than 180 degrees, see Fig. 3).
Regarding claim 18, Chen teaches a method for providing rotational over travel protection for an object, the method comprising: rotating a shaft  8 relative to a housing (not shown, but the switch device has a housing that houses the internal components) in a first direction (clockwise direction) at least 180 degrees 15from a zero position; rotating a triggering device 9 to activate a first rotational limit switch 5 to arrest further rotation of the shaft relative to the housing in the first direction at a predetermined rotational position (the trigger will be rotated more than 180 degrees to activate the first switch 5 as shown in figure 1); rotating the shaft relative to the housing in a second direction (counterclockwise direction)at least 180 20degrees from the zero position; and rotating the triggering device to activate a second rotational limit switch 4 to arrest further rotation of the shaft relative to the housing in the second direction at a predetermined rotational position, wherein the triggering device, the first rotational limit switch, and the second rotational limit 25switch are supported in a common plane (after the first switch 5 is activated by the trigger device, the trigger will be rotated back to activate the second switch 4, and its rotation is greater than 180 degrees, see Fig. 3).
Regarding claims 8, 16 and 20, Chen teaches the rotational over travel protection device/method wherein the shaft 8 is associated with a first gear 1, and the triggering device 9 is comprises a second gear 2 configured to interface with the first gear (Fig. 3).  
Regarding claims 9 and 17, Chen teaches the rotational over travel protection device wherein the triggering device comprises first and second stops 10 that interface with the first and second rotational limit switches 4-5 (the stops 10 indirectly interface with the limit switches by limiting the rotation of the trigger device, see Figs. 1-3).  
Allowable Subject Matter
Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 13, the prior art fails to teach or show, alone or in combination, the claimed device further comprising a biasing member that biases the pawl to a neutral position with the pawl disengaged with the protrusion, in combination with the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833